Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 1 of 20 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


  ROXANE MORALES,

         Plaintiff,

  v.                                                       Case No:

  MRS BPO, LLC, and
  SYNCHRONY BANK,
                                                           DEMAND FOR JURY TRIAL
       Defendant.
  _____________________________/

        PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

         COMES NOW, Plaintiff, ROXANE MORALES (“Ms. Morales” or “Plaintiff”),

  by and through the undersigned counsel, and hereby sues and files this Complaint and

  Demand for Jury Trial with Injunctive Relief Sought against Defendants, MRS BPO,

  LLC (“Debt Collector”), and SYNCHRONY BANK (“Debt Owner”) and in support

  thereof states as follows:

                                            Introduction

         1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

  by Fla. Stat. § 559.55 (6) and Defendants’ violations of the Restrictions on Use of

  Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”), the Fair Debt Collection

  Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), the Florida Consumer Collection

  Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect such Debt

  by continuing to call and text Ms. Morales’ Cellular Telephone after Ms. Morales




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Morales v. MRS BPO, LLC and Synchrony Bank
                                             Page 1 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 2 of 20 PageID 2




  demanded that Defendant stop calling and texting her Cellular Telephone, which can

  reasonably be expected to harass Ms. Morales.

                                       Jurisdiction and Venue

          2.      This Court has subject matter jurisdiction over the instant case arising

  under the federal question presented in the TCPA and the FDCPA pursuant to 28 U.S.C.

  § 1331.

          3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

  § 1692k (d)and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

  giving rise to the claims occurred in this judicial district.

                                                 Parties

          4.      Plaintiff, Ms. Morales was and is a natural person and, at all times material

  hereto, is an adult, a resident of Pinellas County, Florida, and a “debtor” or “consumer”

  as defined by Fla. Stat. § 559.55 (8).

          5.      Ms. Morales is the “called party” as referenced in the TCPA, 47 U.S.C. §

  227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 786-***-5230 (“Ms.

  Morales’s Cellular Telephone”).

          6.      At all times material hereto, Debt Collector was and is a corporation with

  its principle place of business in the State of NJ and its registered agent, Cogency Global

  Inc., located at 115 North Calhoun St., Suite 4, Tallahassee, FL 32301.

          7.      Further, at all times material hereto, Debt Collector is a “Consumer

  Collection Agency” as defined by Fla. Stat. § 559.55 (3) and/or a “Debt Collector” as

  defined by Fla. Stat. § 559.55 (7) and 15 U.S.C. § 1692a (6).



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Morales v. MRS BPO, LLC and Synchrony Bank
                                              Page 2 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 3 of 20 PageID 3




         8.       At all times material hereto, Debt Owner was and is a bank with its

  headquarters located at 170 West Election Road, Suite 125, Draper, UT 84020.

         9.       At all times material hereto, Debt Collector was performing debt

  collection owed to Debt Owner to satisfy Ms. Morales’ alleged debt.

         10.      At all times material hereto, Debt Collector was acting within the scope of

  an employee, representative, or agent on behalf of Debt Owner for purposes of collecting

  Ms. Morales’ alleged debt for Debt Owner.

         11.      As such, Debt Owner is responsible for the conduct of Debt Collector as

  its employee, representative, or agent.

         12.      Under information and belief, Debt Owner granted Debt Collector access

  to information and systems that normally would be within Debt Owner’s exclusive

  control, including, but not limited to Ms. Morales’ information.

         13.      Under information and belief, Debt Owner allowed Debt Collector to enter

  Ms. Morales’ information into Debt Owner’s sales or customer systems.

         14.      Under information and belief, Debt Owner gave Debt Collector authority

  to use the principal’s trade name, trademark, or service mark.

         15.      Under information and belief, Debt Owner approved, wrote, or reviewed a

  transcript for Debt Collector to use when calling Ms. Morales.

         16.      Under information and belief, Debt Owner had actual knowledge of Debt

  Collector’s TCPA, FDCPA, and FCCPA violations when calling and texting Ms.

  Morales’ Cellular Telephone line using an automatic dialer for non-emergency purposes

  and Debt Owner failed to stop such violations by Debt Collector.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Morales v. MRS BPO, LLC and Synchrony Bank
                                              Page 3 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 4 of 20 PageID 4




         17.      Under information and belief, via a contractual relationship between the

  parties, Debt Owner had control or the ability to control Debt Collector’s actions in

  attempting to collect Ms. Morales’ debt on behalf of Debt Owner.

                                          Statements of Fact

         18.      Ms. Morales opened a credit card account for personal use with Debt

  Owner (“Account”).

         19.      Sometime thereafter, Ms. Morales encountered financial difficulties and

  fell behind on her payments towards the Account and incurred an outstanding balance

  owed thereunder (“Debt”).

         20.      In or around June of 2019, Debt Owner began placing calls to Ms.

  Morales’ Cellular Telephone in attempts to collect the Debt.

         21.      Ms. Morales spoke with Debt Owner in June of 2019 and demanded that

  Debt Owner stop calling her Cellular Telephone.

         22.      Despite Ms. Morales’ demand, Debt Owner continued to place calls to Ms.

  Morales’ Cellular Telephone in attempts to collect the Debt.

         23.      Under information and belief, Debt Owner then sold, assigned, or

  transferred the Debt to Debt Collector for collection purposes.

         24.      Despite never having consent to call Ms. Morales, Debt Collector began

  placing calls and text messages to Ms. Morales’ Cellular Telephone in attempts to collect

  the Debt.

         25.      Debt Collector would even call Ms. Morales’ Cellular Telephone before

  8:00a.m. in attempts to collect the Debt.



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Morales v. MRS BPO, LLC and Synchrony Bank
                                              Page 4 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 5 of 20 PageID 5




         26.      Ms. Morales spoke with Debt Collector in September of 2019 and

  demanded that Debt Collector stop calling her Cellular Telephone.

         27.      Despite Ms. Morales’ demand, Debt Collector continued to place calls and

  text messages to Ms. Morales’ Cellular Telephone in attempts to collect the Debt.

         28.      Debt Collector has called Ms. Morales’ Cellular Telephone at least forty

  (40) times during the time period from June of 2019 to the present date.

         29.      Debt Collector called Ms. Morales’s Cellular Telephone from several

  different telephone numbers, most of which were identified as private on Ms. Morales’

  caller id, including but not limited to 844-557-1588.

         30.      All of Debt Collector’s calls to Ms. Morales’ Cellular Telephone were

  placed in an attempt to collect the Debt.

         31.      All of Debt Collector’s text messages to Ms. Morales’ Cellular Telephone

  were placed in an attempt to collect the Debt.

               Count 1: Violation of the Telephone Consumer Protection Act
                                (as against Debt Collector)

         32.      Ms. Morales re-alleges paragraphs 1-31 and incorporates the same herein

  by reference.

         33.      The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

  227 (b) (1) prohibits any person:

                           (A) to make any call (other than a call made for
                           emergency purposes or made with the prior express
                           consent of the called party) using any automatic
                           telephone dialing system or an artificial prerecorded
                           voice – (iii) to any telephone number assigned to a
                           paging service, cellular telephone service, . . . or



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Morales v. MRS BPO, LLC and Synchrony Bank
                                              Page 5 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 6 of 20 PageID 6




                           any service for which the called party is charged for
                           the call.

         34.      Ms. Morales revoked consent to have Debt Collector call or text her

  Cellular Telephone by the use of an automatic telephone dialing system (“ATDS”) or

  artificial voice or prerecorded message in or around June of 2019 when she expressly told

  Debt Collector to stop calling and texting her Cellular Telephone.

         35.      Despite this revocation of consent, Debt Collector thereafter continued to

  call Ms. Morales’ Cellular Telephone.

         36.      Debt Collector did not place any emergency calls to Ms. Morales’ Cellular

  Telephone.

         37.      Debt Collector willfully and knowingly placed non-emergency calls to

  Ms. Morales’ Cellular Telephone.

         38.      Ms. Morales knew that Debt Collector called Ms. Morales’ Cellular

  Telephone using an ATDS because she heard a pause when she answered at least one of

  the first few calls from Debt Collector on her Cellular Telephone before a live

  representative of Debt Collector came on the line.

         39.      Ms. Morales knew that Debt Collector called Ms. Morales’ Cellular

  Telephone using a prerecorded voice because Debt Collector left Ms. Morales at least one

  voicemail using a prerecorded voice.

         40.      Debt Collector used an ATDS when it placed at least one call to Ms.

  Morales’ Cellular Telephone.

         41.      Under information and belief, Debt Collector used an ATDS when it

  placed at least ten calls to Ms. Morales’ Cellular Telephone.


               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Morales v. MRS BPO, LLC and Synchrony Bank
                                              Page 6 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 7 of 20 PageID 7




         42.      Under information and belief, Debt Collector used an ATDS when it

  placed at least twenty calls to Ms. Morales’ Cellular Telephone.

         43.      Under information and belief, Debt Collector used an ATDS when it

  placed all calls to Ms. Morales’ Cellular Telephone.

         44.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

  Telephone was made using a telephone dialing system that has the capacity to store

  telephone numbers to be called.

         45.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

  Telephone was made using a telephone dialing system that has the capacity to produce

  telephone numbers to be called without human intervention.

         46.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

  Telephone was made using a telephone dialing system that uses a random number

  generator.

         47.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

  Telephone was made using a telephone dialing system that uses a sequential number

  generator.

         48.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

  Telephone was made using a prerecorded voice.

         49.      Debt Collector has recorded at least one conversation with Ms. Morales.

         50.      Debt Collector has recorded more than one conversation with Ms.

  Morales.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Morales v. MRS BPO, LLC and Synchrony Bank
                                              Page 7 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 8 of 20 PageID 8




           51.      Debt Collector has corporate policies and procedures in place that permit

  it to use an ATDS or artificial voice or prerecorded message to place call individuals to

  collect alleged debts from said individuals, such as Ms. Morales for its financial gain.

           52.      Debt Collector has corporate policies and procedures in place that permit

  it to use an ATDS or artificial voice or prerecorded message, and to place calls to

  individuals using such devices, just as it did to Ms. Morales’ Cellular Telephone, with no

  way for the called party and recipient of the calls to permit, elect, or invoke the removal

  of the called party and recipient of the calls’ cellular telephone number from Debt

  Collector’s call list.

           53.      The structure of Debt Collector’s corporate policies and/or procedures

  permits the continuation of calls to individuals like Ms. Morales despite individuals like

  Ms. Morales revoking any consent that Debt Collector believes it may have to place such

  calls.

           54.      Debt Collector knowingly employs methods and has corporate policies

  and procedures that do not permit the cessation or suppression of calls placed using an

  ATDS to individual’s cellular telephones, like the calls that it placed to Ms. Morales’

  Cellular Telephone.

           55.      Debt Collector has corporate policies to abuse and harass consumers like

  Ms. Morales.

           56.      Debt Collector has been sued in federal court where the allegations

  include: calling an individual using an ATDS after the individual asked for the calls to

  stop.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Morales v. MRS BPO, LLC and Synchrony Bank
                                                Page 8 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 9 of 20 PageID 9




           57.      Debt Collector has been sued in federal court where the allegations

  include: calling an individual using an automated or prerecorded voice after the

  individual asked for the calls to stop.

           58.      Debt Collector’s actions have damaged Ms. Morales by causing her

  embarrassment.

           59.      Debt Collector’s actions have damaged Ms. Morales by causing her

  emotional distress.

           60.      Debt Collector’s actions have damaged Ms. Morales by causing her stress.

           61.      Debt Collector’s actions have damaged Ms. Morales by causing her

  anxiety.

           62.      Debt Collector’s actions have damaged Ms. Morales by causing her to lose

  sleep.

           63.      Debt Collector’s actions have damaged Ms. Morales by causing her

  aggravation and being a nuisance.

           64.      Debt Collector’s actions have damaged Ms. Morales by invading her

  privacy.

           65.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Debt Collector as follows:

                 a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                    which allows for $500 in damages for each such violation;

                 b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Morales v. MRS BPO, LLC and Synchrony Bank
                                                Page 9 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 10 of 20 PageID 10




                c. Awarding Plaintiff costs;

                d. Ordering an injunction preventing further wrongful contact by the Debt

                   Collector; and

                e. Any other and further relief as this Court deems just and equitable.


                 Count 2: Violation of the Telephone Consumer Protection Act
                                   (as against Debt Owner)

          66.      Ms. Morales re-alleges paragraphs 1-31 and incorporates the same herein

   by reference.

          67.      At all times relevant hereto, Debt Owner was vicariously liable for the

   actions of Debt Collector.

          68.      The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

   227 (b) (1) prohibits any person:

                            (A) to make any call (other than a call made for
                            emergency purposes or made with the prior express
                            consent of the called party) using any automatic
                            telephone dialing system or an artificial prerecorded
                            voice – (iii) to any telephone number assigned to a
                            paging service, cellular telephone service, . . . or
                            any service for which the called party is charged for
                            the call.

          69.      Ms. Morales revoked consent to have Debt Collector call or text her

   Cellular Telephone by the use of an automatic telephone dialing system (“ATDS”) or

   artificial voice or prerecorded message in or around June of 2019 when she expressly told

   Debt Collector to stop calling and texting her Cellular Telephone.

          70.      Despite this revocation of consent, Debt Collector thereafter continued to

   call Ms. Morales’ Cellular Telephone.


                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                               Morales v. MRS BPO, LLC and Synchrony Bank
                                              Page 10 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 11 of 20 PageID 11




          71.      Debt Collector did not place any emergency calls to Ms. Morales’ Cellular

   Telephone.

          72.      Debt Collector willfully and knowingly placed non-emergency calls to

   Ms. Morales’ Cellular Telephone.

          73.      Ms. Morales knew that Debt Collector called Ms. Morales’ Cellular

   Telephone using an ATDS because she heard a pause when she answered at least one of

   the first few calls from Debt Collector on her Cellular Telephone before a live

   representative of Debt Collector came on the line.

          74.      Ms. Morales knew that Debt Collector called Ms. Morales’ Cellular

   Telephone using a prerecorded voice because Debt Collector left Ms. Morales at least one

   voicemail using a prerecorded voice.

          75.      Debt Collector used an ATDS when it placed at least one call to Ms.

   Morales’ Cellular Telephone.

          76.      Under information and belief, Debt Collector used an ATDS when it

   placed at least ten calls to Ms. Morales’ Cellular Telephone.

          77.      Under information and belief, Debt Collector used an ATDS when it

   placed at least twenty calls to Ms. Morales’ Cellular Telephone.

          78.      Under information and belief, Debt Collector used an ATDS when it

   placed all calls to Ms. Morales’ Cellular Telephone.

          79.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

   Telephone was made using a telephone dialing system that has the capacity to store

   telephone numbers to be called.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                               Morales v. MRS BPO, LLC and Synchrony Bank
                                              Page 11 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 12 of 20 PageID 12




           80.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

   Telephone was made using a telephone dialing system that has the capacity to produce

   telephone numbers to be called without human intervention.

           81.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

   Telephone was made using a telephone dialing system that uses a random number

   generator.

           82.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

   Telephone was made using a telephone dialing system that uses a sequential number

   generator.

           83.      At least one call that Debt Collector placed to Ms. Morales’ Cellular

   Telephone was made using a prerecorded voice.

           84.      Debt Collector has recorded at least one conversation with Ms. Morales.

           85.      Debt Collector has recorded more than one conversation with Ms. Morales

           86.      Debt Collector has corporate policies and procedures in place that permit

   it to use an ATDS or artificial voice or prerecorded message to place call individuals to

   collect alleged debts from said individuals, such as Ms. Morales for its financial gain.

           87.      Debt Collector has corporate policies and procedures in place that permit

   it to use an ATDS or artificial voice or prerecorded message, and to place calls to

   individuals using such devices, just as it did to Ms. Morales’ Cellular Telephone, with no

   way for the called party and recipient of the calls to permit, elect, or invoke the removal

   of the called party and recipient of the calls’ cellular telephone number from Debt

   Collector’s call list.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Morales v. MRS BPO, LLC and Synchrony Bank
                                               Page 12 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 13 of 20 PageID 13




            88.      The structure of Debt Collector’s corporate policies and/or procedures

   permits the continuation of calls to individuals like Ms. Morales despite individuals like

   Ms. Morales revoking any consent that Debt Collector believes it may have to place such

   calls.

            89.      Debt Collector knowingly employs methods and has corporate policies

   and procedures that do not permit the cessation or suppression of calls placed using an

   ATDS to individual’s cellular telephones, like the calls that it placed to Ms. Morales’

   Cellular Telephone.

            90.      Debt Collector has corporate policies to abuse and harass consumers like

   Ms. Morales.

            91.      Debt Collector has been sued in federal court where the allegations

   include: calling an individual using an ATDS after the individual asked for the calls to

   stop.

            92.      Debt Collector has been sued in federal court where the allegations

   include: calling an individual using an automated or prerecorded voice after the

   individual asked for the calls to stop.

            93.      Debt Collector’s actions have damaged Ms. Morales by causing her

   embarrassment.

            94.      Debt Collector’s actions have damaged Ms. Morales by causing her

   emotional distress.

            95.      Debt Collector’s actions have damaged Ms. Morales by causing her stress.




                  Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Morales v. MRS BPO, LLC and Synchrony Bank
                                                Page 13 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 14 of 20 PageID 14




            96.       Debt Collector’s actions have damaged Ms. Morales by causing her

   anxiety.

            97.       Debt Collector’s actions have damaged Ms. Morales by causing her to lose

   sleep.

            98.       Debt Collector’s actions have damaged Ms. Morales by causing her

   aggravation and being a nuisance.

            99.       Debt Collector’s actions have damaged Ms. Morales by invading her

   privacy.

            100.      All conditions precedent to this action have occurred.

            WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Owner as follows:

                  a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                      which allows for $500 in damages for each such violation;

                  b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

                  c. Awarding Plaintiff costs;

                  d. Ordering an injunction preventing further wrongful contact by the Debt

                      Owner; and

                  e. Any other and further relief as this Court deems just and equitable.

              Count 3: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
                                     (as against Debt Collector)

            101.      Ms. Morales re-alleges paragraphs 1-31and incorporates the same herein

   by reference.

            102.      Ms. Morales is a “consumer” within the meaning of the FDCPA.


                   Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Morales v. MRS BPO, LLC and Synchrony Bank
                                                 Page 14 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 15 of 20 PageID 15




          103.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

          104.      Debt Collector is a “debt collector” within the meaning of the FDCPA.

          105.      Debt Collector violated the FDCPA. Debt Collector’s violations include,

   but are not limited to, the following:

              a. Debt Collector violated 15 U.S.C. § 1692c(a)(1) by calling

                    Ms. Morales’s Cellular Telephone outside of the hours of 8

                    a.m. and 9 p.m.

              b. Debt Collector violated 15 U.S.C. § 1692d(5) by

                    continuing to place calls and text messages to Ms. Morales’

                    Cellular Telephone despite Ms. Morales’ demand that Debt

                    Collector stop calling and texting her Cellular Telephone,

                    which can reasonably be expected to harass Ms. Morales.

          106.      As a result of the above violations of the FDCPA, Ms. Morales has been

   subjected to illegal collection activities for which she has been damaged.

          107.      Debt Collector’s actions have damaged Ms. Morales by causing her

   embarrassment.

          108.      Debt Collector’s actions have damaged Ms. Morales by causing her

   emotional distress.

          109.      Debt Collector’s actions have damaged Ms. Morales by causing her stress.

          110.      Debt Collector’s actions have damaged Ms. Morales by causing her

   anxiety.




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Morales v. MRS BPO, LLC and Synchrony Bank
                                               Page 15 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 16 of 20 PageID 16




            111.      Debt Collector’s actions have damaged Ms. Morales by causing her to lose

   sleep.

            112.      Debt Collector’s actions have damaged Ms. Morales by causing her

   aggravation and being a nuisance.

            113.      Debt Collector’s actions have damaged Ms. Morales by invading her

   privacy.

            114.      It has been necessary for Ms. Morales to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

            115.      All conditions precedent to this action have occurred.

            WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Collector as follows:

                      a. Awarding statutory damages as provided by 15 U.S.C.                       §

                          1692k(a)(2)(A);

                      b. Awarding actual damages;

                      c. Awarding costs and attorneys’ fees; and

                    Any other and further relief as this Court deems just and equitable.

        Count 4: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                   (as against Debt Collector)

            116.      Plaintiff re-alleges paragraphs 1-31 and incorporates the same herein by

   reference.

            117.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

   but are not limited to, the following:




                   Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Morales v. MRS BPO, LLC and Synchrony Bank
                                                 Page 16 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 17 of 20 PageID 17




               a. Debt Collector violated Fla. Stat. § 559.72(7) by continuing

                      to place calls to Ms. Morales’ Cellular Telephone despite

                      Ms. Morales’ demand that Debt Collector stop calling her

                      Cellular Telephone, which can reasonably be expected to

                      harass Ms. Morales.

               b. Debt Collector violated Fla. Stat. § 559.72(17) by calling

                      Ms. Morales’s Cellular Telephone outside of the hours of

                      8:00 a.m. and 9:00 p.m.

            118.      As a result of the above violations of the FCCPA, Ms. Morales has been

   subjected to unwarranted and illegal collection activities and harassment for which she

   has been damaged.

            119.      Debt Collector’s actions have damaged Ms. Morales by causing her

   embarrassment.

            120.      Debt Collector’s actions have damaged Ms. Morales by causing her

   emotional distress.

            121.      Debt Collector’s actions have damaged Ms. Morales by causing her stress.

            122.      Debt Collector’s actions have damaged Ms. Morales by causing her

   anxiety.

            123.      Debt Collector’s actions have damaged Ms. Morales by causing her to lose

   sleep.

            124.      Debt Collector’s actions have damaged Ms. Morales by causing her

   aggravation and being a nuisance.



                   Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Morales v. MRS BPO, LLC and Synchrony Bank
                                                 Page 17 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 18 of 20 PageID 18




          125.      Debt Collector’s actions have damaged Ms. Morales by invading her

   privacy.

          126.      It has been necessary for Ms. Morales to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

          127.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Collector as follows:

                    a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                    b. Awarding actual damages;

                    c. Awarding costs and attorneys’ fees; and

                    d. Any other and further relief as this Court deems just and equitable.

        Count 5: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                    (as against Debt Owner)

          128.      Plaintiff re-alleges paragraphs 1-31 and incorporates the same herein by

   reference.

          129.      At all times relevant hereto, Debt Owner was vicariously liable for the

   actions of Debt Collector.

          130.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

   but are not limited to, the following:

                a. Debt Collector violated Fla. Stat. § 559.72(7) by continuing

                    to place calls to Ms. Morales’ Cellular Telephone despite

                    Ms. Morales’ demand that Debt Collector stop calling her




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Morales v. MRS BPO, LLC and Synchrony Bank
                                               Page 18 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 19 of 20 PageID 19




                      Cellular Telephone, which can reasonably be expected to

                      harass Ms. Morales.

               b. Debt Collector violated Fla. Stat. § 559.72(17) by calling

                      Ms. Morales’s Cellular Telephone outside of the hours of

                      8:00 a.m. and 9:00 p.m.

            131.      As a result of the above violations of the FCCPA, Ms. Morales has been

   subjected to unwarranted and illegal collection activities and harassment for which she

   has been damaged.

            132.      Debt Collector’s actions have damaged Ms. Morales by causing her

   embarrassment.

            133.      Debt Collector’s actions have damaged Ms. Morales by causing her

   emotional distress.

            134.      Debt Collector’s actions have damaged Ms. Morales by causing her stress.

            135.      Debt Collector’s actions have damaged Ms. Morales by causing her

   anxiety.

            136.      Debt Collector’s actions have damaged Ms. Morales by causing her to lose

   sleep.

            137.      Debt Collector’s actions have damaged Ms. Morales by causing her

   aggravation and being a nuisance.

            138.      Debt Collector’s actions have damaged Ms. Morales by invading her

   privacy.




                   Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Morales v. MRS BPO, LLC and Synchrony Bank
                                                 Page 19 of 20
Case 8:19-cv-02717-MSS-CPT Document 1 Filed 10/31/19 Page 20 of 20 PageID 20




          139.      It has been necessary for Ms. Morales to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

          140.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Collector as follows:

                    e. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                    f. Awarding actual damages;

                    g. Awarding costs and attorneys’ fees; and

                    h. Any other and further relief as this Court deems just and equitable.



                                    DEMAND FOR JURY TRIAL

           Plaintiff, Roxane Morales, demands a trial by jury on all issues so triable.




    Respectfully submitted this October 31, 2019,


                                                       /s/ Kaelyn Steinkraus
                                                       Kaelyn Steinkraus, Esq.
                                                       Florida Bar No. 125132
                                                       kaelyn@zieglerlawoffice.com
                                                       Law Office of Michael A. Ziegler, P.L.
                                                       2561 Nursery Road, Suite A
                                                       Clearwater, FL 33764
                                                       (p) (727) 538-4188
                                                       (f) (727) 362-4778
                                                       Counsel for Plaintiff




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Morales v. MRS BPO, LLC and Synchrony Bank
                                               Page 20 of 20
